United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1036
                       ___________________________

                             Deidre Necol Whitehead

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 University of Arkansas, by and through the Chairman of the Board of Trustees,
Jim Von Gremp, and its President, Donald R. Bobbit; Deniece Honeycutt, In Her
official and individual capacity; Tom Smith, In His official capacity only; Bobbie
                  T. Biggs, in Her official and individual capacity

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Fayetteville
                                ____________

                         Submitted: September 30, 2015
                            Filed: October 5, 2015
                                [Unpublished]
                                ____________

Before COLLOTON, BYE, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Deidre Whitehead appeals, challenging only the district court’s1 dismissal of
her supplemental state-law claim, brought under the Arkansas Civil Rights Act,
against defendants Deniece Honeycutt and Bobbie T. Biggs. The district court held
that Honeycutt and Biggs were entitled to statutory immunity as public officials under
Arkansas Code Annotated § 19-10-305(a) because Whitehead had not alleged that
they were covered by liability insurance, and because her allegations did not describe
conduct by these defendants that rose to the level of malicious acts or omissions
outside the scope of their employment. After carefully reviewing the record and the
parties’ arguments on appeal, we find no basis for reversal. See Levy v. Ohl, 477
F.3d 988, 991 (8th Cir. 2007) (grant of motion to dismiss for failure to state claim
reviewed de novo); see also Integrity Floorcovering, Inc. v. Broan-Nutone, LLC, 521
F.3d 914, 917 (8th Cir. 2008) (de novo review of district court’s determination of
state law). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                         -2-